Case 1:20-cr-00085-TSK-MJA Document 12 Filed 11/04/20 Page 1 of5 PagelD #: 37

 

FILED
UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF WEST VIRGINIA NOV 0 4 2020
U.S. DISTRICT COURT-WVND

UNITED STATES OF AMERICA, CLARKSBURG, WV 26301
Vv. Criminal No. | ‘ AOC ¥S
QUADIRI AYODELE, FRANCISCO Violations: 18 U.S.C. § 2
MASIAS, and JOANNA MASIAS, 18 U.S.C. § 371

18 U.S.C. § 1001

Defendants. 18 U.S.C. § 1791(a)(1)
18 U.S.C. § 1791(a)(2)
18 U.S.C. § 1791(b)(1)

 

 

INDICTMENT
The Grand Jury charges that:
COUNT ONE
(Conspiracy to Introduce and Obtain a Prohibited Object (Narcotic))

On or about March 17, 2019, through on or about April 6, 2019, in Gilmer County, in the
Northern District of West Virginia, the defendants QUADIRI AYODELE and FRANCISCO
MASIAS, inmates in the custody of the Bureau of Prisons at the Federal Correctional Institution Gilmer,
and JOANNA MASIAS did combine, conspire, confederate and agree to commit an offense against the
United States, that is, to knowingly provide an inmate at Federal Correctional Institution Gilmer, a
federal correctional facility, and obtain a prohibited object, that is, suboxone, a schedule III narcotic
controlled substance, without the knowledge and consent of the warden of said facility, in violation of

Title 18, United States Code, Sections 1791(a)(1), 1791(a)(2), and 1791(b)(1).
Case 1:20-cr-00085-TSK-MJA Document 12 Filed 11/04/20 Page 2 of 5 PagelD #: 38

OVERT ACTS
In furtherance of the conspiracy and to achieve the objects thereof, the defendants and others
known and unknown to the Grand Jury, committed and caused to be committed the following overt acts
in the Northern District of West Virginia:

1. On March 30, 2019, FRANCISCO MASIAS emailed JOANNA MASIAS and told her that he
“made the deal baby... there’s no taking it back”;

2. On or about April 3, 2019, JOANNA MASIAS booked a hotel in advance of her visit to Federal
Correctional Institution Gilmer;

3. On April 4, 2019, QUADIRI AYODELE called and provided an unknown male a call-
forwarding number for JOANNA MASIAS and asked the unknown male to call and tell the
woman to bring drugs, including how to package and conceal the drugs;

4. On April 5, 2019, FRANCISCO MASIAS emailed JOANNA MASIAS and told her that he
“really hate that [he] made that deal with dude and them but [he] been had the =m [sic] waiting
2 weeks already”;

5. On April 5, 2019, JOANNA MASIAS emailed FRANCISCO MASIAS and agreed to visit
Federal Correctional Institution Gilmer that coming weekend;

6. On April 5, 2019, FRANCISCO MASIAS emailed JOANNA MASIAS and told her that he
was “sorry but [he] made a deal” and asked her to “please dont [sic] make [him] look bad”;

7. On or about April 5, 2019, JOANNA MASIAS obtained a prohibited object, that is, suboxone, _
a schedule III narcotic controlled substance;

8. On or about April 6, 2019, JOANNA MASIAS traveled to Federal Correctional Institution
Gilmer;

9. On April 6, 2019, JOANNA MASIAS completed a BP-A0224, making a materially false

statement that she was not possessing a narcotic, as further described in Count Three of the
Case 1:20-cr-00085-TSK-MJA Document 12 Filed 11/04/20 Page 3 of 5 PagelD #: 39

Indictment.

All in violation of Title 18, United States Code, Section 371.
Case 1:20-cr-00085-TSK-MJA Document 12 Filed 11/04/20 Page 4 of 5 PagelD #: 40

COUNT TWO
(Attempt to Introduce a Prohibited Object (Narcotic))

On or about April 6, 2019, in Gilmer County, in the Northern District of West Virginia, defendant
JOANNA MASIAS, aided and abetted by defendants QUADIRI AYODELE and FRANCISCO
MASIAS, knowingly and intentionally attempted to provide a prohibited object, that is, suboxone, a
schedule IIT narcotic controlled substance, to an inmate at Federal Correctional Institution Gilmer, a federal
correctional facility, without the knowledge and consent of the warden of said facility, in violation of Title

18, United States Code, Sections 2, 1791(a)(1) and 1791(b)(1).
Case 1:20-cr-00085-TSK-MJA Document 12 Filed 11/04/20 Page 5 of5 PagelD#: 41

COUNT THREE
(False Statement to a Federal Agency)

On or about April 6, 2019, in Gilmer County, in the Northern District of West Virginia, defendant
JOANNA MASIAS did willfully and knowingly make and use a false writing and document, knowing
the same to contain a materially false, fictitious, and fraudulent statement and entry in a matter within
the jurisdiction of the executive branch of the Government of the United States, by completing a BP-
A0224 that represented that she did not possess a narcotic, well knowing and believing that she possessed
a narcotic, that is, suboxone, a schedule III narcotic controlled substance, in violation of Title 18, United
States Code, Section 1001(a)(3).

A true bill,

/s/
Grand Jury Foreperson

/s/
WILLIAM J. POWELL
United States Attorney

 

Christopher L. Bauer
Assistant United States Attorney
